Citation Nr: 0945984	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of unreimbursed medical expenses for the purpose 
of establishing entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.  He died in January 2005 at the age of 88.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the RO denied the appellant's claim for accrued 
benefits on the basis that the claim for unreimbursed medical 
expenses was not received until February 2005, after the 
Veteran's death.  As a result, the RO determined that there 
was no claim pending at the time of his death and denied her 
claim for accrued benefits.

It is well established that, "for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

In this case, however, there is evidence of record suggesting 
that the Veteran did, in fact, have a pending claim for 
unreimbursed medical expenses at the time of his death.  In 
this regard, the Board notes that, in March 2004, he 
submitted a Net Income Worth and Employment Statement (VA 
Form 21-527), as well as a Medical Expense Report (VA Form 
21-8416), reflecting medical expenses paid for the period 
ranging from January 1, 2003, to as late as December 31, 
2004.   

The RO correctly interpreted this information as a request 
for an evaluation of unpaid medical expenses to offset his 
countable income for pension purposes.  Accordingly, in May 
2004, the RO issued a rating decision adjusting his pension 
award, beginning July 1, 2003, based upon his continuing 
medical expenses, as well as unreimbursed medical expenses.  

The RO issued determinations for the period from July 1, 
2003, to July 1, 2004, as well as for the period after July 
1, 2004.  Significantly, the RO's letter explained that even 
though unreimbursed medical expenses were typically reported 
on a calendar-year basis, because the Veteran recently began 
receiving his pension benefits, there were two reporting 
periods involved:  the first one was for unreimbursed medical 
expenses from June 1, 2003, to June 30, 2004, and another was 
for medical expense from January 1, 2004, to December 21, 
2004.   

In light of the fact that the Veteran requested reimbursement 
for at least one itemized medical expense (prescription 
costs) through December 31, 2004 (see Report of Medical 
Expenses dated March 1954), as well as the fact that the RO 
made adjustments to his pension amount through 2004, the 
evidence strongly suggests that the March 2004 claim not only 
included unreimbursed medical expenses from 2003, but also 
from 2004, as well.  

Moreover, at the time of his death in January 2005, the one-
year appeal period had not expired.  In other words, the May 
2004 rating decision was not final and was still pending at 
the time of the Veteran's death.  See 38 C.F.R. § 
3.1000(d)(5) (2009) (indicating that a claim for VA benefits 
pending on the date of death means a claim filed with VA that 
had not been finally adjudicated by VA on or before the date 
of death).  

Additionally, as the appellant submitted an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits (VA Form 21-534) in February 2005, she 
submitted her claim for accrued benefits within one year 
after the date of death as is required by 38 C.F.R. 
§ 3.1000(c).  A claim for death pension, compensation, or 
dependency and indemnity compensation, by an apportionee, 
surviving spouse, child or parent is deemed to include a 
claim for any accrued benefits.  38 C.F.R. §§ 3.152, 
3.1000(c) (2009).

However, despite the evidence of record demonstrating that 
the Veteran had a pending claim at the time of his death and 
that the appellant timely filed application for accrued 
benefits, the Board cannot consider the appellant's claim for 
accrued benefits in the first instance.  Specifically, the RO 
has not adjudicated the merits of her claim.  

Although the RO denied her claim for entitlement to accrued 
benefits in September 2005, it was only stated that "we 
can't approve your claim for accrued benefits because VA 
didn't owe the [V]eteran any money."  No other explanation 
was provided.  Moreover, as the April 2007 statement of the 
case determined that there was no pending claim at the time 
of his death, her claim for accrued benefits, to include 
evaluation of unreimbursed medical expenses, was never 
adjudicated on the merits.  

Accordingly, the Board cannot adjudicate this claim in the 
first instance and must remand the claim for accrued benefits 
to the RO for appropriate action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Upon remand, the RO, in considering the appellant's claim for 
an evaluation of unreimbursed medical expenses for the 
purpose of establishing entitlement to accrued benefits, must 
attempt to obtain all relevant government records pertaining 
to her claim.  This includes obtaining outstanding VA 
records, if applicable, which are considered to be in the 
constructive possession of VA at the time of death.  See 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a),(d)(4) 
(2009); see also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, pursuant to VAOPGCPREC 6-93 and 12-94, as well 
as M21-1MR (Part VIII), certain financial information may 
also be considered to be of record even though not physically 
in the claims file prior to the Veteran's death.  
Specifically, if a veteran's medical expenses can be clearly 
and reasonably estimated before death, additional confirming 
evidence may be added after death.  See Conary v. Derwinski, 
3 Vet. App. 109 (1992).  

In essence, while information in a pension eligibility 
verification report submitted after a veteran's death may not 
be considered "evidence in the file at the time of death" 
for accrued benefits purposes, if the veteran had in the past 
supplied evidence of unreimbursed medical expenses which, due 
to the ongoing nature of his health condition, could be 
expected to recur in succeeding years (in amounts capable of 
estimation with a reasonable degree of accuracy), such 
information could be the basis for a determination that 
evidence in the file permitted prospective estimation of 
medical expenses.  See VAOPGPREC 12-94 (May 2, 1994).

Accordingly, the RO is directed to consider all relevant 
information pertaining to the Veteran's medical expenses 
incurred prior to the Veteran's death, even if it was not 
associated with the claims file until after his death, and 
evaluate whether the information may be nonetheless be 
considered in conjunction with her claim for accrued benefits 
in light of the applicable laws and regulations discussed 
above. 

Lastly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  However, the 
appellant has not been provided with reasonable notice with 
respect to her claim for accrued benefits for unreimbursed 
medical expenses.  Accordingly, the appellant must be 
provided with a fair opportunity to present arguments and 
evidence in support of her claim for accrued benefits 
regarding unreimbursed medical expenses. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   Provide the appellant with a notice 
letter regarding her claim for evaluation 
of unreimbursed medical expenses for the 
purpose of establishing entitlement to 
accrued benefits that complies with the 
requirements of 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).

2.  Obtain VA treatment records, VA 
hospitalization or prescription 
information, or other pertinent government 
records, if any, that are relevant to the 
claim for unreimbursed medical expenses.  
Any negative search should be indicated in 
the record.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the appellant's claim 
for accrued benefits, to include 
consideration of unreimbursed medical 
expenses.  

The RO is directed to consider all 
evidence of record at the time of the 
Veteran's death, as well as all government 
records, if applicable, which are 
considered to be in the constructive 
possession of VA.

The RO is also directed to consider the 
financial information of record as 
authorized by VAOPGCPREC 6-93 and 12-94, 
as well as M21-1MR (Part VIII).  Also, 
pursuant to Conary v. Derwinski, 3 Vet. 
App. 109 (1992), if the Veteran's medical 
expenses can be clearly and reasonably 
estimated before death, additional 
confirming evidence may be added after 
death. 

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



